11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Robert Ochoa,                                * From the 1st Multicounty Court
                                               at Law of Nolan County,
                                               Trial Court No. CC-6479.

Vs. No. 11-13-00276-CV                        * December 5, 2013

Janie Christina Ochoa,                        * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Robert
Ochoa.